Citation Nr: 9913878	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  99-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for burial benefit purposes.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


INTRODUCTION

The veteran served on active duty from April 1963 to November 
1967, and from April 1968 to February 1970.  He died in May 
1998.  The appellant is the veteran's daughter.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

In June 1998, the appellant presented a claim for burial 
benefits.  Therein, the appellant specifically stated that 
she was NOT claiming that the cause of her father's death was 
related to service.  Still, in order to determine what, if 
any, burial benefit may be paid, the RO in August 1998 
adjudicated and denied entitlement to service connection of 
the cause of the veteran's death.  That rating decision was, 
however, entered before records from the veteran's terminal 
hospital treatment in the emergency room of Lincoln General 
Hospital were secured.  Given that this veteran was totally 
disabled due to a service connected disorder at the time of 
his death, and given that the cause of death was listed on 
the death certificate as "natural causes," the Board 
concludes that further development is in order.

The record also raises several jurisdictional concerns.  In 
this regard, the appellant is not shown to have paid the 
burial expenses.  As such, while a payor may pursue a claim 
of entitlement to service connection for the cause of the 
veteran's death for burial benefit purposes under 38 U.S.C.A. 
§ 2307 (West 1991); 38 C.F.R. § 3.1601 (1998), in the absence 
of the appellant's payment of burial expenses, she would not 
have standing to pursue the instant claim.  Moreover, in 
light of the fact that the appellant was 22 years and 11 
months old in May 1998, she may not pursue any claim for 
accrued benefits or dependency and indemnity compensation as 
a "child" of the veteran unless she met the definition of a 
child as set forth in 38 U.S.C.A. § 104 (West 1991).   
Similarly, she may not pursue benefits for her siblings 
[redacted] and [redacted] because she is not shown to be the 
custodian of either child.  

Accordingly, as "jurisdiction does indeed matter and it is 
not 'harmless' when the VA during the claims adjudication 
process fails to address threshold issues," McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); and as "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding, AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 1991), the Board finds that further development is 
required.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the Lincoln 
General Hospital in Lincoln, Nebraska, 
and request that they provide photocopies 
of emergency room records pertaining to 
any care provided the veteran on May [redacted], 
1998.  

2.  The RO should ask the appellant to 
present evidence why she has standing to 
pursue the instant claim.  She can show 
standing by presenting evidence that:

a)  She paid the costs associated 
with the veteran's burial; or

b)  On May [redacted], 1998, she was an 
unmarried person who was pursuing a 
course of instruction at an approved 
educational institution; or 

c)  At the age of 18 she was 
permanently incapable of self 
support.  

3.  The RO should thereafter readjudicate 
the claim determining first whether the 
appellant has standing to pursue a claim 
of entitlement to service connection for 
the cause of the veteran's death, and if 
so, whether the benefit sought is 
warranted.

4.  If the appellant has standing to 
pursue a claim, the RO should adjudicate 
on a de novo basis the issues raised in 
the appellant's substantive appeal, 
namely, entitlement to accrued benefits, 
and entitlement to dependency and 
indemnity compensation as a child.

Thereafter, the case should be readjudicated by the RO and 
returned to the Board, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until otherwise notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  Under the applicable law, for the purpose of entitlement to VA benefits, the term "child" of the veteran 
means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years and who was a member of the veteran's 
household at the time of the veteran's death, or an illegitimate child; and who is under the age of 18 years or 
who became permanently incapable of self support before reaching the age of 18 years or who is more than 
18 years of age but less than 23 years of age and who is pursuing a course of instruction at an approved 
educational institution. 38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. § 3.57(a) (1998).


